 


113 HR 5347 IH: To amend the Internal Revenue Code of 1986 to extend qualified zone academy bonds for 2 years and to reduce the private business contribution requirement with respect to such bonds, and for other purposes.
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5347 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2014 
Mr. Kind (for himself and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend qualified zone academy bonds for 2 years and to reduce the private business contribution requirement with respect to such bonds, and for other purposes. 
 
 
1.Extension and modification of qualified zone academy bonds 
(a)ExtensionParagraph (1) of section 54E(c) of the Internal Revenue Code of 1986 is amended by striking and 2013 and inserting 2013, 2014, and 2015. 
(b)Reduction of private business contribution requirementSubsection (b) of section 54E of such Code is amended by striking 10 percent and inserting 5 percent. 
(c)Effective dateThe amendments made by subsections (a) and (b) shall apply to obligations issued after December 31, 2013. 
(d)Technical correction and conforming amendment 
(1)In generalClause (iii) of section 6431(f)(3)(A) of such Code is amended— 
(A)by striking 2011 and inserting years after 2010, and 
(B)by striking of such allocation and inserting of any such allocation. 
(2)Effective dateThe amendments made by this subsection shall take effect as if included in section 310 of the American Taxpayer Relief Act of 2012. 
 
